Exhibit 10.4 INTELLECTUAL PROPERTY SECURITY AGREEMENT THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT (“Agreement”) is made as of March 17, 2011, by and among UTAH MEDICAL PRODUCTS, INC., a Utah corporation (“Debtor”) and JPMORGAN CHASE BANK, N.A., a national banking association (“Secured Party”), in conjunction with that certain Security Agreement of approximate even date herewith between Debtor and Secured Party, as amended, modified, extended, or renewed from time to time (“Security Agreement”). WHEREAS, Debtor and Secured Party, as lender, desire to enter into a security agreement in addition to the Security Agreement that pertains specifically to intellectual property and for recordation purposes at the PTO (as defined below); NOW, THEREFORE, in consideration of the promises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Definitions.All capitalized terms used herein without definitions shall have the respective meanings provided therefor in the Security Agreement.All terms defined in the Utah Uniform Commercial Code, Utah Code Annotated Sections 70A-9a-101 et seq., and used herein shall have the same definitions herein as specified therein.However, if a term is defined in Article 9a of the Utah Uniform Commercial Code differently than in another Article of the Utah Uniform Commercial Code, the term has the meaning specified in Article 9a.In addition to the foregoing, the following terms as used herein (including, without limitation, in the Recitals to this Agreement) are defined as follows: 1.1“Intellectual Property” means any and all intellectual property, including any and all rights thereto, owned by, or to the extent permissible licensed to, Debtor, including but not limited to, inventions, methods, know-how, designs, patent applications, patents, marks (whether registered or common law) including all goodwill, copyrights (whether registered or unregistered) and trade secrets, all the foregoing throughout the world. 1.2“PTO” means the United States Patent and Trademark Office. 2.Grant of Security Interest.Debtor hereby grants to Secured Party, to secure the payment and performance in full of all of the Obligations, a security interest in and so pledges and assigns to Secured Party all of its Intellectual Property. 3.Supplement to Security Agreement. The provisions of this Agreement are supplemental to the provisions of the Security Agreement, and nothing contained in this Agreement shall derogate from any of the rights or remedies of Secured Party under the Security Agreement.For the avoidance of doubt, the rights and remedies of Secured Party with respect to the security interests granted herein are without prejudice to, and are in addition to those set forth in the Security Agreement. 4.Representations and Warranties.Debtor represents and warrants to Secured Party that a true and correct list of all of the existing Intellectual Property is set forth in Schedule A.Notwithstanding the foregoing, the non-inclusion of any intellectual property asset in Schedule A shall not in any way affect, invalidate or detract from Secured Party’s continuing security interest in all of the existing Intellectual Property. 5.Further Acts.On a continuing basis, Debtor shall make, execute, acknowledge and deliver, and file and record in the proper filing and recording places, all such instruments and documents, and take all such action as may be necessary or advisable or may be requested by Secured Party to carry out the intent and purposes of this Agreement, or for assuring, confirming or protecting the grant or perfection of the security interest granted or purported to be granted hereby, to ensure Debtor’s compliance with this Agreement or to enable Secured Party to exercise and enforce its rights and remedies hereunder with respect to the Intellectual Property, including any documents for filing with the PTO or any applicable state office. Secured Party may record this Agreement, an abstract thereof, or any other document describing Secured Party’s interest in the Intellectual Property with the PTO, at the expense of Debtor. 6.Authorization to Supplement.If Debtor shall obtain rights to any new Intellectual Property, the provisions of this Agreement shall automatically apply thereto. Debtor shall give prompt notice in writing to Secured Party with respect to any such new Intellectual Property. Without limiting Debtor’s obligations under this Section, Debtor authorizes Secured Party unilaterally to modify this Agreement by amending Schedule A to include any such new Intellectual Property.Notwithstanding the foregoing, no failure to so modify this Agreement or amend Schedule A shall in any way affect, invalidate or detract from Secured Party’s continuing security interest in all Intellectual Property, whether or not listed on Schedule A. 7.CHOICE OF LAW.THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF UTAH WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES.THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS MAY BE TRIED AND LITIGATED IN THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH OR, IN ANY OTHER COURT IN WHICH A PARTY SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER JURISDICTION OVER THE MATTER IN CONTROVERSY.EACH OF DEBTOR AND SECURED PARTY WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN ANY STATE OR FEDERAL COURT LOCATED IN THE COUNTY OF SALT LAKE, STATE OF UTAH. 8.Miscellaneous.The headings of each section of this Agreement are for convenience only and shall not define or limit the provisions thereof.This Agreement and all rights and obligations hereunder shall be binding upon Debtor and its respective successors and assigns, and shall inure to the benefit of Secured Party and its successors and assigns.If any term of this Agreement shall be held to be invalid, illegal or unenforceable, the validity of all other terms hereof shall in no way be affected thereby, and this Agreement shall be construed and be enforceable as if such invalid, illegal or unenforceable term had not been included herein.Debtor acknowledges receipt of a copy of this Agreement. All notices required or permitted hereunder shall be made in the manner required or permitted by the Uniform Commercial Code and otherwise in accordance with the terms and at the addresses set forth in the Loan Agreement. IN WITNESS WHEREOF, intending to be legally bound, Debtor has caused this Agreement to be duly executed as of the date first above written. UTAH MEDICAL PRODUCTS, INC. a Utah corporation By: /s/ Paul O. Richins Name: Paul O. Richins Title:V.P. “Debtor” JPMORGAN CHASE BANK, N.A. a national banking association By: /s/ Lynn Goodale Name: Lynn Goodale Title: Senior Banker “Secured Party” 2 SCHEDULE A TO INTELLECTUAL PROPERTY SECURITY AGREEMENT Patents Patent Patent Issue Description Number Date MGM 2/25/1986 MGM Jr. Monitor 10/28/1986 Dispiro des 266,695 10/26/1982 Glove Leak Detector 3/20/1990 Delta-Flow Flush Device 3/11/1980 Delta-Flow Flush Device 7/14/1981 Delta-Flow Flush Device 7/6/1982 Disposa-Hood Neonatal Respiratory Hood 10/4/1983 Disposa-Hood Neonatal Respiratory Hood des 273,612 4/24/1984 Deltran DPT-BPM 3/18/1986 Veri-Cal 9/9/1986 Delta-Cal 4/21/1987 Delta-Plex 8/21/1990 PTCA 4/2/1991 PTCA 4/23/1991 PTCA 6/4/1991 Intran I - FM 11/22/1988 Combined IUP & FHR 10/17/1989 Intran II - FM 10/30/1990 FSE - FM 9/10/1991 Delta-Plex 3/24/1992 FeO2Sat – FM 11/8/1994 FeO2Sat - FM 9/2/1997 FeO2Sat - FM 6/15/1999 FeO2Sat - FM s.n. 09/268,935 External Bubble Toco - FM 3/23/1993 Cordguard 3/2/1993 Cordguard I 5/16/1995 Cordguard I 5/28/1996 Cordguard II 11/19/1996 Finesse ESU w/ integral smoke evacuator 11/3/1992 Loop SAFE-T-GAUGE 6/28/1994 Knurled Rollerball 3/7/1995 Carbazine Dye for pH 10/22/1996 Lumin Uterine Manipulator 7/8/1997 ABC Blood Sampling System Reservoir 6/2/1998 ABC Blood Sampling System Reservoir 12/12/2000 Intran 500 Meconium Detection System 2/3/1998 Epitome Ceramic Blade Electrode 10/3/2000 Epitome Bendable Ceramic Blade Electrode 1/19/1999 LETZ Aspiration/Coag/Irrigation Electrode s.n. 09/162,500 LETZ Contoured Loop Conization Electrode 9/14/1999 Liberty Plus 7/11/2000 EndoCurette 9/15/1998 Fluid Trap Filter for Vacuum Assisted Delivery Hand Pump 9/18/1990 Soft Vacuum Assisted Delivery Cup 7/6/1993 Soft Vacuum Assisted Delivery Cup des 320,855 10/15/1991 Vacuum Assisted Delivery Hand Pump 1/11/1994 Vacuum Assisted Delivery Hand Pump des 321,927 11/26/1991 AROM-COT Digital Amniotome w/ directional indicator 2/22/2000 Hemo-Nate Micro-Filtration Blood Filter 6/12/1984 Pala-Nate Neonatal Palate Protector 3/23/1993 TVUS/HSG-Cath s.n. 11/870,491 OptiSpec Gynecology Light 12/15/2009 Nutri-Lok s.n. 11/608,573 Nutri-Lok s.n. 11/970,894 Nutri-Lok des 29/305,248 BT-Cath s.n. 12/207,578 Epitome Patent – Europe Heated Wire Epitome s.n. 08/804,208 3 Trademarks Reg. Trademark Serial # Reg. # Date AROM-COT ® 75-525596 9/14/99 BT-CATH ® 76-693715 6/2/09 BUBBLE TOCO TM 74-372854 8/9/94 CMI TM 75-327101 12/15/98 CORDGUARD TM 74-378898 8/8/95 DELTA-CAL TM DELTA-FLOW TM DELTRAN ® 74-491516 2/21/95 DIALY-NATE ® 75-492730 6/11/02 DISPOSA-HOOD TM ENDOCURETTE ® 76-167841 1/14/03 EPITOME ® 75-151472 7/8/97 FILTRESSE TM 74-706215 1/14/97 FINESSE ® 74-181220 6/8/93 FLEX CUP TM LETZ ® 74-173056 6/8/93 LIBERTY ® 75-071029 5/13/97 LUMIN TM 75-071008 6/17/97 MUC-X TM MYELO-NATE ® 75-492726 7/9/02 NUTRI-CATH ® 75-492729 9/14/99 NUTRI-LOK ® 76-663534 9/18/07 OPTIMICRO TM OPTISPEC ® 76-682937 10/21/08 PALA-NATE ® 74-713788 9/1/98 PARAGRAPH ® 74-181219 11/3/92 PATHFINDER PLUS TM PICC-NATE ® 76-265687 6/4/02 SAFE-T-GAUGE ® 74-235835 5/25/93 SECURE CUP TM 75-723368 SNAP-TAB TM SOFT TOUCH TM Stork Design TM TENDER TOUCH ® 74-143209 6/21/94 THORA-CATH ® 76-016454 10/9/01 TVUS/HSG-CATH TM UMBILI-CATHTM URI-CATH TM 76-015576 UTAHBALL ® 76-167842 8/27/02 UTAHBALL ® 76-696498 10/20/09 UTAHLOOP ® 76-167840 3/11/03 UTAHLOOP ® 76-696534 10/20/09 VAC-U-NATE TM VELVET TOUCH TM VERI-CAL TM ZAPGUARD TM CLEAR-FLOW TM 73-320359 12/7/82 DISPIRO TM 73-419541 6/5/84 GESCO TM 73-320411 3/8/83 HEMO-NATE ® 73-320271 3/8/83 HEMO-TAP ® 73-320360 12/28/82 INTRAN ® 73-678290 8/9/88 UTAH MEDICAL PRODUCTS INC. UM ® 73-416682 7/17/84 4
